Citation Nr: 1525927	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  09-12 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a right ankle injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from September 1966 to September 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Philadelphia, Pennsylvania RO.  In August 2012, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the claims file.  In October 2012, the Board remanded the matter for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

On review of the record, the Board finds that the matter of service connection for residuals of a right ankle injury must again be remanded for evidentiary development.

In the previous [October 2012] remand, the Board found a November 2011 examination report of record to be inadequate, and instructed that the Veteran be afforded an examination by an orthopedist to determine the nature and likely etiology of his right ankle disability.  

The Veteran was scheduled for a December 2012 VA examination.  In communication with the RO that month, he stated that he was in the hospital and did not know when he would be getting out.  He was given the RO's phone number to communicate when he would be able to attend an examination appointment.

A January 2013 memorandum in the claims file reflects that the Veteran had established "good cause" for failing to report for an examination.  The AOJ noted, "In the interest of fairly adjudicating the Veteran's claim, a medical opinion based on the November 2011 VA examination would be helpful."  The claims file includes an April 2013 opinion report by the Appeals Management Center's (AMC's) Medical Officer.  The AOJ then readjudicated the claim.

In May 2013 statements, the Veteran indicated that he had been in the hospital for nearly 5 months for a series of knee surgeries; he was doing much better health-wise but continued with rehabilitation for the knee.  He stated that he was very busy but he would try by phone to get in touch with the AMC.

It is well-established in caselaw that when remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Here, the AOJ has readjudicated the matter on the merits following the April 2013 VA opinion, suggesting that development pursuant to the Board's October 2012 remand has been acceptable and complete.  However, the Board stated very specific instructions on remand, requiring that the Veteran be afforded a new VA examination.  (When the Board issues specific remand instructions, there generally is a reason for such specificity.)  The actions previously sought by the Board are necessary for a proper adjudication of the Veteran's appeal and there has not been substantial compliance with the remand orders; therefore, the matter must be remanded once again for compliance with the previous order/completion of the actions sought.  Because the Veteran was not afforded a new VA examination by an orthopedist, and the current medical opinions of record are inadequate, the Board finds that the remand instructions were not fulfilled.  

Finally, the Board refers the Veteran to 38 C.F.R. § 3.655, which states that when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or re-examination, and a claimant without good cause fails to report for such examination, in an original compensation claim, the claim shall be rated based on the evidence of record.  As the Veteran was not specifically advised of this regulation on the previous remand, and because the matter must be remanded again regardless, the Veteran should once more be scheduled for a VA nexus examination.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran to be examined by an orthopedist to ascertain the nature and likely etiology of his right ankle disability.  In scheduling the examination, the AOJ should confirm the Veteran's availability for the selected date; if the Veteran reports that he is not available for the selected date, the AOJ should find another suitable date for the examination. 

The examiner must review the Veteran's claims file, elicit pertinent history, and conduct a thorough examination (that includes any diagnostic studies deemed necessary).  The examiner should note that the Veteran is shown to have sustained a right ankle fracture in service.  See 5 October 1967 X-ray report.  Based on review of the record and interview and examination of the Veteran, the examiner should respond to the following:

a) Please identify (by medical diagnosis) each right ankle disability entity found.

b) Please identify the likely etiology for each right ankle disability entity diagnosed.  Specifically, is it at least as likely as not (a 50 percent or better probability) that such disability(ies) is/are related to the Veteran's service/injury sustained therein?

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data as appropriate.

2.  The AOJ must ensure that the development sought is completed (there is an appropriate response to each instruction posed), and should then re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

